                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 WILLIAM LANE BARCUS,

            Plaintiff,

            v.                                              Case No. 2:17-cv-02492-HLT

 THE PHOENIX INSURANCE CO.,

            Defendant.


                                MEMORANDUM AND ORDER

       This action for recovery of benefits arises out of injuries allegedly sustained by Plaintiff

William Lane Barcus in connection with a motor vehicle accident. Both Plaintiff and Defendant

The Phoenix Insurance Co. designated experts to provide testimony regarding the nature and extent

of Plaintiff’s injuries and the value of the alleged damages. On January 25, 2019, following

briefing on the parties’ Daubert motions, the Court entered an order that, among other things,

granted Defendant’s motion to exclude portions of Plaintiff’s proffered expert testimony.

Doc. 106. Following that order, Plaintiff moved the Court for an order voluntarily dismissing his

claims against Defendant without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2).

Doc. 111. The case is now before the Court on that motion and, for the following reasons, the

Court denies Plaintiff’s request for dismissal.

I.     BACKGROUND

       Plaintiff initially filed this action in state court on July 27, 2017, seeking underinsured

motorist benefits from his insurer, Defendant, in connection with a May 2013 motor vehicle

accident. Plaintiff contends he suffered a traumatic brain injury in the accident, which resulted in

vestibular symptoms and permanent cognitive deficits. Defendant disputes the nature and extent

of Plaintiff’s injuries and the value of Plaintiff’s alleged damages.
       Following removal to federal court, Magistrate Judge Kenneth G. Gale set deadlines for,

among other things, the disclosure of expert witnesses. Docs. 10, 54. Over the course of the

litigation, the parties accordingly designated various experts to proffer testimony and conducted

extensive expert discovery. On September 20, 2018, the Court entered a pretrial order establishing

a September 28, 2018 deadline for motions to exclude expert testimony. Doc. 91. Plaintiff

subsequently moved to exclude testimony from three of Defendant’s designated experts:

Dr. Maria Korth (one of Plaintiff’s treating providers), Dr. Rachel Jensen (another treating

provider), and Dr. Keith Kobes (a neuropsychologist). Docs. 92-94. Defendant likewise moved to

exclude testimony from two of Plaintiff’s experts: vocational expert Michael Dreiling and

Dr. Julia Johnson, an educational neuropsychologist. Docs. 95-96.

       On January 25, 2019, the Court issued an order on the parties’ Daubert motions. Doc. 106.

Two of the Court’s holdings in that order are particularly pertinent for purposes of its analysis of

the pending motion to dismiss. First, the Court—although declining to exclude the entirety of

Dr. Johnson’s testimony—limited the scope of her proffered testimony. Id. at 8-10. Dr. Johnson’s

role in this case included reviewing Plaintiff’s treatment records and confirming the diagnoses of

Plaintiff’s treating providers, including Dr. Korth. Id. at 8. But because Dr. Korth ultimately

withdrew her previous diagnosis of post-concussive syndrome in February 2016—and because

Dr. Johnson did not independently evaluate Plaintiff, thus basing her opinions regarding his

cognitive deficits entirely on Plaintiff’s records—the Court excluded Dr. Johnson from confirming

any diagnosis past that February 2016 date. Id. at 9. The Court held:

               Dr. Johnson may confirm Dr. Korth’s diagnosis up to
               February 2016. However, past that point there is a treating
               provider—Dr. Korth herself—who personally evaluated Plaintiff
               and withdrew her diagnosis of post-concussive syndrome.
               Dr. Johnson therefore cannot confirm any diagnosis by Dr. Korth




                                                 2
               beyond the date of Dr. Korth’s February 10, 2016 report because,
               simply put, there is no diagnosis to confirm at that point.

Id. The Court therefore declined to exclude the entirety of Dr. Johnson’s testimony and, rather,

excluded her from confirming the diagnosis past the date of Dr. Korth’s February 2016 report. Id.

       Second, the Court granted Defendant’s motion to exclude the entirety of Mr. Dreiling’s

proposed testimony. Id. at 7-8. In this case, Mr. Dreiling opined that the injuries allegedly sustained

by Plaintiff in the accident affected Plaintiff’s vocational potential and, accordingly, his future

earning capacity. Id. at 7. Plaintiff therefore offered Mr. Dreiling’s testimony to support his theory

of damages. The Court ultimately excluded Mr. Dreiling’s testimony based on admitted deviations

from his clearly-articulated methodology. Id. at 7-8. In his deposition, Mr. Dreiling testified that,

in conducting a vocational assessment (like the one performed on Plaintiff), the appropriate

methodology includes considering records from the end of a patient’s treatment. Id. at 7. However,

as noted by the Court, in this case Mr. Dreiling did not consider records from Plaintiff’s final visit

with Dr. Korth on February 10, 2016, wherein she withdrew her previous diagnosis of post-

concussive syndrome. Id. at 7-8. Because Mr. Dreiling did not consider Plaintiff’s end-of-

treatment records—and, further, because he provided no explanation for his failure to consider

those records, which, notably, appeared to contradict his testimony regarding the extent of

Plaintiff’s alleged injuries—the Court found Mr. Dreiling’s testimony was based on a flawed

methodology and therefore unreliable. Id.

       Following the Court’s order, on March 14, 2019, Plaintiff filed this motion to voluntarily

dismiss his claims against Defendant without prejudice. Doc. 111. In his motion, Plaintiff contends

that justice requires he be granted dismissal so that he may refile and cure the deficiencies in

Mr. Dreiling’s methodology. Id. Defendant opposes Plaintiff’s request. Doc. 112. Pursuant to the




                                                  3
Court’s February 8, 2019 trial order, this case is set for a five-day jury trial to begin on

June 10, 2019. Doc. 110.

II.    STANDARD

       As set forth above, Plaintiff moves to voluntarily dismiss his claims against Defendant

under Rule 41. Pursuant to Rule 41, where the defendant has already filed an answer or a motion

for summary judgment, and there is no stipulation of dismissal signed by all parties, “an action

may be dismissed at the plaintiff’s request only by court order, on terms that the court considers

proper.” FED. R. CIV. P. 41(a). This rule “is designed primarily to prevent voluntary dismissals

which unfairly affect the other side, and to permit the imposition of curative conditions.” Phillips

USA, Inc. v. Allflex USA, Inc., 77 F.3d 354, 357 (10th Cir. 1996) (internal quotations omitted).

Although “[t]hese matters fall within the district court’s discretion,” the court should ordinarily

grant a motion for voluntary dismissal absent “legal prejudice” to the defendant. Brown v. Baeke,

413 F.3d 1121, 1123 (10th Cir. 2005).

       In evaluating “legal prejudice,” the Tenth Circuit has articulated the following non-

exhaustive list of relevant factors to consider: (1) the opposing party’s effort and expense in

preparing for trial, (2) excessive delay and lack of diligence on the part of the movant,

(3) insufficient explanation of the need for a dismissal, and (4) the present stage of the litigation.

Ohlander v. Larson, 114 F.3d 1531, 1537 (10th Cir. 1997). The court should also consider any

other relevant factors in making its determination. Id. “Each factor need not be resolved in favor

of the moving party for dismissal to be appropriate, nor need each factor be resolved in favor of

the opposing party for denial of the motion to be proper.” Id. Ultimately the court should “endeavor

to insure substantial justice is accorded” to the parties. Id. To that end, the court considers the

equities facing both the plaintiff and the defendant. Id.




                                                  4
III.   ANALYSIS

       In accordance with the standard articulated above, the Court must therefore determine

whether Defendant will suffer legal prejudice if the Court grants Plaintiff’s request for dismissal.

If so, the Court must deny Plaintiff’s motion. The Court examines each of the factors bearing on

dismissal as follows.

       A.      Defendant’s Effort and Expense in Preparing for Trial

       The Court begins its analysis with the first factor—Defendant’s effort and expense in

preparing for trial—and finds that this factor weighs against dismissal without prejudice in this

case. Defendant has expended substantial effort and cost in getting the case to this point. Defendant

has deposed multiple fact witnesses and expert witnesses, prepared expert reports, and engaged in

extensive briefing on the various Daubert motions. Plaintiff argues that Defendant’s pretrial efforts

to this point—including the expert and fact witness depositions—do not constitute “reasonable

actual preparation for trial” and, therefore, should not be considered by the Court. Doc. 111 at 7-

8. The Court finds this argument unpersuasive and notes that, contrary to Plaintiff’s assertions,

courts in this District have routinely considered pretrial efforts—such as discovery and motion

practice—in weighing this factor. See, e.g., 103 Inv’rs I, L.P. v. Square D Co., 222 F. Supp. 2d

1263, 1271 (D. Kan. 2002) (noting multiple depositions, preparation of expert reports, Daubert

motion, and dispositive motion in finding first factor weighed “heavily” in favor of overruling

plaintiff’s motion to dismiss without prejudice), aff’d in part & rev’d in part on other grounds by

372 F.3d 1213 (10th Cir. 2004); Ritter v. Gorecki, 2012 WL 718917, at *2 (D. Kan. 2012) (noting

that discovery and preparation of summary judgment motion by defendant weighed in favor of

denying plaintiff’s motion to dismiss without prejudice).




                                                 5
          Moreover, Plaintiff’s argument that Defendant’s duplicative expenses would be “minimal”

in a second suit is of questionable merit. Doc. 111 at 10. Defendant has no doubt incurred

substantial expense in connection with the expert discovery and motion practice in this case, and

these efforts would be in vain were the Court to allow dismissal without prejudice at this juncture.

The first factor therefore weighs in favor of denying Plaintiff’s motion to dismiss without

prejudice.1

          B.       Excessive Delay and Lack of Diligence by Plaintiff

          The Court next considers any excessive delay or lack of diligence by Plaintiff. Plaintiff

contends that, because he has “fully complied” with the deadlines in this action, he has not delayed

the case or otherwise demonstrated a lack of diligence. Id. at 8-9. Plaintiff also points to the

favorable timing of his motion to dismiss in relation to the Court’s order and the parties’

subsequent unsuccessful settlement negotiations. Id. at 10.

          The Court agrees with Defendant, however, that the issues Plaintiff ultimately seeks to

address through his motion to dismiss should have been apparent well prior to the Court’s

January 25, 2019 order. At the very least, Plaintiff has been aware of the issues with Mr. Dreiling’s

methodology since Defendant submitted its Daubert briefing in September 2018. And, as

Defendant argues, Plaintiff has been aware of the pertinent testimony since Defendant took

Dr. Johnson’s and Mr. Dreiling’s depositions in mid-2018. Doc. 112 at 8. Plaintiff took his chance

with the Daubert motions, and the Court made its ruling striking Mr. Dreiling’s testimony. Now

Plaintiff seeks to dismiss shortly before trial. Plaintiff’s delay and lack of diligence weigh against

dismissal without prejudice.



1
    Plaintiff contends that these duplicate costs can be minimized with appropriate conditions. Doc. 111 at 10-11. But
    the proposed conditions all allow for aspects of expert discovery and pretrial motions to be redone. Therefore, these
    duplicate costs concern the Court, which are substantial given the number of experts and motion practice.




                                                            6
          C.     Plaintiff’s Explanation of the Need for Dismissal

          The Court next considers Plaintiff’s explanation for his need to dismiss this case, which,

indeed, is the primary focus of the parties’ briefing. In his motion, Plaintiff requests that the Court

allow him to voluntarily dismiss this action without prejudice so that he may provide Dr. Korth’s

February 10, 2016 report to Mr. Dreiling for review, which he contends will fix the deficiencies in

Mr. Dreiling’s methodology. Doc. 111 at 9. Plaintiff argues that Mr. Dreiling’s testimony is

essential to his claims and that the Court must allow him to dismiss and refile this suit if doing so

is the only way he can call upon Mr. Dreiling and present the full merits of his claims to a jury. Id.

at 2-3.

          The Court finds this explanation inadequate. Based on the Court’s ruling, it is possible

Mr. Dreiling could fix the flaws in his methodology. And Mr. Dreiling may well be important to

Plaintiff’s case. But this does not dictate that the Court grant Plaintiff’s motion. If granted,

Plaintiff’s motion to dismiss without prejudice would result in a new suit, the sole purpose of

which would be to permit Plaintiff to supplement the materials provided to Mr. Dreiling and

(according to Plaintiff) requalify Mr. Dreiling as an expert in this action. In other words, Plaintiff

seeks to dismiss and refile this lawsuit in an attempt to circumvent the Court’s Daubert ruling. This

is improper. See, e.g., Phillips USA, 77 F.3d at 358 (holding that a party is not permitted to avoid

an adverse decision on a dispositive motion by dismissing the claim without prejudice); Huskey v.

Nat’l Liquid Blasting Corp., 1987 WL 276128, at *1 (D. Kan. 1987) (denying Rule 41(a)(2)

motion to dismiss, which was submitted for the purpose of refiling the action to utilize expert

witnesses previously stricken by the court, and holding that granting the motion “would subject

the defendant to manifest legal prejudice”).




                                                  7
       In his motion, Plaintiff cites Brown v. Baeke in support of his argument that he should be

permitted to dismiss and refile this action due to the Court’s order striking Mr. Dreiling. However,

the Court finds that Brown is inapposite to the circumstances presented here. In Brown, after one

of the plaintiffs’ standard-of-care witnesses was unavailable to testify due to a conflict, the

defendant moved to strike the remaining standard-of-care expert due to a lack of recent clinical

practice. 413 F.3d at 1123. The plaintiffs subsequently moved to dismiss pursuant to Rule 41(a)(2).

Id. The magistrate judge granted the plaintiffs’ motion and the dismissal was ultimately affirmed

by the Tenth Circuit. Id. at 1123-24. Here, however, the issue is not that Mr. Dreiling is unavailable

or absent due to unforeseen or “unpredictable” circumstances. Rather, the entire basis for

Plaintiff’s requested dismissal—as reaffirmed by the proposed curative conditions set forth in his

motion to dismiss—is to reopen expert discovery, attempt to fix the deficiencies in Mr. Dreiling’s

methodology, and, ultimately, avoid an existing adverse ruling by the Court. The Court agrees

with Defendant that allowing Plaintiff to “game the system” in such a manner would establish an

unworkable precedent. Doc. 112 at 7. It would be inequitable to allow a plaintiff to dismiss his

case, requalify his expert witness, and thereby avoid an unfavorable Daubert ruling while a

defendant in the same situation would be left without recourse. For these reasons, the third factor

weighs strongly against dismissal without prejudice.

       D.      Present Stage of the Litigation

       Finally, the Court considers the present stage of the case. Plaintiff concedes that this motion

was filed late in the litigation. Doc. 111 at 9. Indeed, this case is close to trial. Discovery closed

over eight months ago. And, as discussed above, the parties have expended considerable resources

getting the case to this point. The Court finds that the current posture of this case weighs heavily

against dismissal without prejudice. Accordingly, and in consideration of the other factors and




                                                  8
circumstances discussed above,2 the Court finds Defendant would suffer legal prejudice were the

Court to dismiss this action without prejudice. Plaintiff invoked the judicial system by filing this

lawsuit against Defendant and must abide by the rules of the Court. The Court therefore denies

Plaintiff’s motion.3

IV.       CONCLUSION

          Based upon its examination of the foregoing factors, the Court concludes that Defendant

would suffer legal prejudice if the Court were to grant Plaintiff’s motion to dismiss without

prejudice.

          THE COURT THEREFORE ORDERS that Plaintiff’s Motion to Dismiss Without

Prejudice (Doc. 111) is DENIED.

          IT IS SO ORDERED.

          Dated: May 7, 2019                                      /s/ Holly L. Teeter
                                                                  HOLLY L. TEETER
                                                                  UNITED STATES DISTRICT JUDGE




2
    The Court notes that Defendant also raises an additional factor for the Court’s consideration: the alleged reason that
    Mr. Dreiling did not review Dr. Korth’s February 10, 2016 report. Doc. 112 at 8. Defendant contends that, because
    the report is “directly adverse to [his] position in this case,” Plaintiff intentionally omitted this report from the
    records he provided to Mr. Dreiling. Id. Having already found that the circumstances of this action weigh against
    dismissal without prejudice, however, the Court does not consider Defendant’s arguments on this issue.
3
    Given its decision to deny Plaintiff’s motion to dismiss without prejudice, the Court does not address the propriety
    of the curative conditions proposed by the parties. But consideration of these conditions does not change the
    outcome. All of these conditions still allow Plaintiff to avoid the Court’s ruling, which is not appropriate. Plaintiff
    chose not to address the issues with Mr. Dreiling’s methodology when first raised in Defendant’s motion and,
    instead, took his chances with motion practice. He lost on this issue. And he cannot now seek, through a motion to
    dismiss, a chance to render the Court’s opinion advisory and “redo” expert discovery through a series of conditions
    that allow a second chance. Indeed, including conditions that prevent this “redo” would essentially render Plaintiff’s
    motion to dismiss a motion for a new trial date.




                                                             9
